  Case 17-09210         Doc 35     Filed 03/05/19 Entered 03/05/19 12:52:16              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-09210
         ANGELA REED

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/23/2017.

         2) The plan was confirmed on 05/25/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/06/2018.

         6) Number of months from filing to last payment: 19.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,335.99.

         10) Amount of unsecured claims discharged without payment: $6,797.02.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-09210        Doc 35        Filed 03/05/19 Entered 03/05/19 12:52:16                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $42,251.83
       Less amount refunded to debtor                             $297.58

NET RECEIPTS:                                                                                    $41,954.25


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $2,001.73
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $6,001.73

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
At & T                            Unsecured         500.00           NA              NA            0.00       0.00
BARCLAY & DIXON                   Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE                       Unsecured         911.28           NA              NA            0.00       0.00
CAPITAL ONE NA                    Unsecured         911.00        911.28          911.28        911.28        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured           717.89           NA           717.89        717.89      17.41
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,500.00       2,574.15        2,574.15      2,574.15        0.00
COOK COUNTY TREASURER             Secured        2,670.61       3,990.15        2,670.61      2,670.61     644.60
COOK COUNTY TREASURER             Unsecured      2,670.61            NA         1,319.54      1,319.54        0.00
CREDIT MANAGEMENT                 Unsecured         100.00           NA              NA            0.00       0.00
CREDIT ONE BANK                   Unsecured           0.00           NA              NA            0.00       0.00
GREAT AMERICAN FINANCE            Unsecured         131.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE                Unsecured            NA         351.98          351.98        351.98        0.00
IL DEPT OF REVENUE                Priority             NA       1,175.00        1,175.00      1,175.00        0.00
IL DEPT OF REVENUE                Priority          301.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE                Priority          655.00      2,101.63        2,101.63      2,101.63        0.00
INTERNAL REVENUE SERVICE          Priority       1,229.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE          Priority       1,525.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE          Priority       2,637.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE          Priority       5,507.56     10,214.07        10,214.07     10,214.07        0.00
INTERNAL REVENUE SERVICE          Unsecured      9,030.00       5,129.51        5,129.51      5,129.51        0.00
KIA MOTORS FINANCE CO             Secured        7,643.00       2,851.79        2,851.79           0.00       0.00
Kohls/Capital One                 Unsecured         926.00           NA              NA            0.00       0.00
LVNV FUNDING                      Unsecured         373.00        524.78          524.78        524.78        0.00
LVNV FUNDING LLC                  Unsecured         398.29           NA              NA            0.00       0.00
MIDLAND FUNDING                   Unsecured         403.07        403.07          403.07        403.07        0.00
Midland Funding                   Unsecured      1,206.98            NA              NA            0.00       0.00
MIDLAND FUNDING                   Unsecured      1,206.98       1,206.98        1,206.98      1,206.98        0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         640.00      1,231.33        1,231.33      1,231.33        0.00
PRA RECEIVABLES MGMT              Unsecured      1,199.00       1,199.70        1,199.70      1,199.70        0.00
PRA RECEIVABLES MGMT              Unsecured      2,623.47            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT              Unsecured      2,623.00       2,623.47        2,623.47      2,623.47        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-09210       Doc 35     Filed 03/05/19 Entered 03/05/19 12:52:16                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim        Principal        Int.
Name                             Class    Scheduled        Asserted      Allowed         Paid           Paid
QUANTUM3 GROUP LLC            Unsecured         935.00          935.52        935.52        935.52          0.00
THE SEMRAD LAW FIRM LLC       Unsecured           0.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                   $0.00
      Mortgage Arrearage                                     $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                            $2,851.79              $0.00                   $0.00
      All Other Secured                                  $3,388.50          $3,388.50                 $662.01
TOTAL SECURED:                                           $6,240.29          $3,388.50                 $662.01

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                $0.00                    $0.00
       Domestic Support Ongoing                           $0.00                $0.00                    $0.00
       All Other Priority                            $13,490.70           $13,490.70                    $0.00
TOTAL PRIORITY:                                      $13,490.70           $13,490.70                    $0.00

GENERAL UNSECURED PAYMENTS:                          $18,411.31           $18,411.31                    $0.00


Disbursements:

       Expenses of Administration                            $6,001.73
       Disbursements to Creditors                           $35,952.52

TOTAL DISBURSEMENTS :                                                                        $41,954.25




UST Form 101-13-FR-S (09/01/2009)
  Case 17-09210         Doc 35      Filed 03/05/19 Entered 03/05/19 12:52:16                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
